UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedMarch 31, 2015 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File number: 000-50264 THE CAMPBELL FUND TRUST (Exact name of Registrant as specified in charter) Delaware 94-6260018 (State of Organization) (IRS Employer Identification Number 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive data File required to be submitted and posted pursuant to Rule405 of regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Schedules of Investments as of March 31, 2015 and December 31, 2014 (Unaudited) 1-4 Statements of Financial Condition as of March 31, 2015 and December 31, 2014 (Unaudited) 5 Statements of Operations for theThree Months Ended March 31, 2015 and 2014 (Unaudited) 6 Statements of Cash Flows for theThree Months Ended March 31, 2015 and 2014 (Unaudited) 7 Statements of Changes in Unitholders’ Capital (Net Asset Value) for theThree Months Ended March 31, 2015 and 2014 (Unaudited) 8 Financial Highlights for the Three Months Ended March 31, 2015 and 2014 (Unaudited) 9-11 Notes to Financial Statements (Unaudited) 12-18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19-23 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 24-29 Item 4. Controls and Procedures. 29 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 30 Item 1A. Risk Factors. 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 30 Item 3. Defaults Upon Senior Securities. 30 Item 4. Mine Safety Disclosures. 30 Item 5. Other Information. 30 Item 6. Exhibits. 30 SIGNATURES 31 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS MARCH 31, 2015 (Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Values ($) % of Net Asset Value Asset Backed Securities United States Auto Loans $ 3.37 % Credit Cards 1.94 % Equipment Loans 0.52 % Utility Rate Reduction Bonds 0.14 % Total Asset Backed Securities (cost $51,335,264) 5.97 % Commercial Paper Switzerland Financials (cost $9,609,712) 1.12 % United States Consumer Discretionary 3.52 % Consumer Staples 0.37 % Energy 5.83 % Financials 10.17 % Health Care 2.61 % Industrials 1.68 % Materials 2.31 % Utilities 6.10 % Total United States (cost $280,302,050) 32.59 % Total Commercial Paper (cost $289,911,762) 33.71 % Corporate Bonds United Kingdom Materials 1.86 % (cost $16,000,000) United States Communications 0.61 % Consumer Discretionary 4.18 % Consumer Staples 0.92 % Financials 13.62 % Health Care 1.57 % Technology 1.03 % Utilities 0.86 % Total United States (cost $196,237,521) 22.79 % Total Corporate Bonds (cost $212,237,521) 24.65 % Government And Agency Obligations United States U.S. Treasury Bills U.S. Treasury Bills Due 04/23/2015* 5.81 % U.S. Treasury Bills Due 04/23/2015* 3.49 % U.S. Treasury Bills Due 06/25/2015* 4.91 % Total Government And Agency Obligations (cost $122,245,888) 14.21 % Total Fixed Income Securities** (cost $675,730,435) $ 78.54 % SHORT TERM INVESTMENTS Maturity Face Value Description Fair Values ($) % of Net Asset Value Money Market Funds United States Money Market Funds $ 0.00 % (cost $1,691) Total Short Term Investments (cost $1,691) $ 0.00 % See Accompanying Notes to Financial Statements. 1 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS MARCH 31, 2015 (Unaudited) LONG FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture $ (0.03)% Energy (0.02)% Metals (0.05)% Stock indices 0.16 % Short-term interest rates 0.19 % Long-term interest rates 1.17 % Net unrealized gain (loss) on long futures contracts $ 1.42 % SHORT FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture $ 0.65 % Energy 0.24 % Metals (0.10)% Stock indices 0.04 % Short-term interest rates (0.27)% Long-term interest rates 0.04 % Net unrealized gain (loss) on short futures contracts $ 0.60 % Net unrealized gain (loss) on open futures contracts $ 2.02 % FORWARD CURRENCY CONTRACTS Description Fair Values ($) % of Net Asset Value Various long forward currency contracts $ (1.03)% Various short forward currency contracts 3.32 % Net unrealized gain (loss) on open forward currency contracts $ 2.29 % * Pledged as collateral for the trading of futuresor forward positions. ** Included in fixed income securities are U.S. Treasury Bills with a fair value of $79,999,360 deposited with the futures brokers and $42,249,240 deposited with the interbank market maker. See Accompanying Notes to Financial Statements. 2 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2014(Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Values ($) % of Net Asset Value Asset Backed Securities United States Auto Loans $ 2.30 % Credit Cards 0.52 % Equipment Loans 0.23 % Utility Rate Reduction Bonds 0.16 % Total Asset Backed Securities (cost $24,009,579) 3.21 % Commercial Paper United States Consumer Discretionary 4.85 % Consumer Staples 5.55 % Energy 4.48 % Financials 5.92 % Industrials 0.87 % Materials 0.57 % Technology 3.34 % Utilities 5.18 % Total Commercial Paper (cost $230,106,802) 30.76 % Corporate Bonds United Kingdom Materials 2.14 % (cost $16,000,000) United States Communications 5.00 % Consumer Discretionary 4.80 % Consumer Staples 0.61 % Financials 16.13 % Health Care 0.59 % Technology 0.54 % Utilities 0.24 % Total United States (cost $208,810,766) 27.91 % Total Corporate Bonds (cost $224,810,766) 30.05 % Government And Agency Obligations United States U.S. Treasury Bills U.S. Treasury Bills Due 01/08/2015* 4.01 % U.S. Treasury Bills Due 01/22/2015* 6.69 % U.S. Treasury Bills Due 01/29/2015* 8.70 % Total Government And Agency Obligations (cost $145,099,645) 19.40 % Total Fixed Income Securities** (cost $624,026,792) $ 83.42 % SHORT TERM INVESTMENTS Maturity Face Value Description Fair Values ($) % of Net Asset Value Money Market Funds United States Money Market Funds $ 0.15 % (cost $1,155,613) Total Short Term Investments (cost $1,155,613) $ 0.15 % See Accompanying Notes to Financial Statements. 3 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 (Unaudited) LONG FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture $ (0.18)% Energy (0.04)% Metals (0.38)% Stock indices 0.66 % Short-term interest rates 0.08 % Long-term interest rates 2.60 % Net unrealized gain (loss) on long futures contracts $ 2.74 % SHORT FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture $ (0.01)% Energy 0.59 % Metals 0.54 % Stock indices (0.49)% Short-term interest rates 0.01 % Long-term interest rates (0.01)% Net unrealized gain (loss) on short futures contracts $ 0.63 % Net unrealized gain (loss) on open futures contracts $ 3.37 % FORWARD CURRENCY CONTRACTS Description Fair Values ($) % of Net Asset Value Various long forward currency contracts $ (2.72)% Various short forward currency contracts 35,029,748 4.68 % Net unrealized gain (loss) on open forward currency contracts $ 1.96 % * Pledged as collateral for the trading of futuresor forward positions. ** Included in fixed income securities are U.S. Treasury Bills with a fair value of $79,999,090 deposited with the futures brokers and $65,099,154 deposited with the interbank market maker. See Accompanying Notes to Financial Statements. 4 THE CAMPBELL FUND TRUST STATEMENTS OF FINANCIAL CONDITION March 31, 2015 and December 31, 2014 (Unaudited) March 31, December 31, ASSETS Equity in futures broker trading accounts Cash $ $ Restricted cash Fixed income securities (cost $79,997,472 and $79,999,825, respectively) Net unrealized gain (loss) on open futures contracts Total equity in futures broker trading accounts Cash Short term investments (cost $1,691 and $1,155,613, respectively) Fixed income securities (cost $595,732,963 and $544,026,967, respectively) Net unrealized gain (loss) on open forward currency contracts Interest receivable Subscription receivable Total assets $ $ LIABILITIES Accounts payable $ $ Management fee payable Service fee payable Payable for securities purchased 0 Accrued commissions and other trading fees on open contracts Offering costs payable Performance fee payable Redemptions payable Total liabilities UNITHOLDERS' CAPITAL (Net Asset Value) Series A Units - Redeemable Other Unitholders -181,706.103 and 163,776.415 units outstanding at March 31, 2015 and December 31, 2014 Series B Units - Redeemable Other Unitholders -46,277.476 and 47,305.148 units outstanding at March 31, 2015 and December 31, 2014 Series W Units - Redeemable Other Unitholders -23,686.336 and 22,899.655 units outstanding at March 31, 2015 and December 31, 2014 Total unitholders' capital (Net Asset Value) Total liabilities and unitholders' capital (Net Asset Value) $ $ See Accompanying Notes to Financial Statements. 5 THE CAMPBELL FUND TRUST STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2015 and 2014 (Unaudited) Three Months Ended March 31, TRADING GAINS (LOSSES) Futures trading gains (losses) Realized $ $ Change in unrealized Brokerage commissions Net gain (loss) from futures trading Forward currencytrading gains (losses) Realized Change in unrealized Brokerage commissions Net gain (loss) from forward currency trading Total net trading gain (loss) NET INVESTMENT INCOME (LOSS) Investment income Interest income Realized gain (loss) on fixed income securities Change in unrealized gain (loss) on fixed income securities Total investment income Expenses Management fee Service fee Performance fee 0 Operating expenses Total expenses Net investment income (loss) NET INCOME (LOSS) $ $ NET INCOME (LOSS) PEROTHER UNITHOLDERS UNIT Series A $ $ Series B $ $ Series W $ $ INCREASE (DECREASE) IN NET ASSET VALUE PER OTHER UNITHOLDERS UNIT Series A $ $ Series B $ $ Series W $ $ WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING DURING THE PERIOD Series A Series B Series W See Accompanying Notes to Financial Statements. 6 THE CAMPBELL FUND TRUST STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2015 and 2014 (Unaudited) Three Months Ended March 31, Cash flows from (for) operating activities Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash from (for) operating activities Net change in unrealized on futures, forwards and investments (Increase) decrease in restricted cash 0 (Increase) decrease in interest receivable Increase (decrease) in payable for securities purchased 0 Increase (decrease) in accounts payable and accrued expenses Purchases of investments Sales/maturities of investments Net cash from (for) operating activities Cash flows from (for) financing activities Addition of units Redemption of units Offering costs paid Net cash from (for) financing activities Net increase (decrease) in cash Unrestricted cash Beginning of period End of period $ $ End of period cash consists of: Cash in futures broker trading accounts $ $ Cash Total end of period cash $ $ See Accompanying Notes to Financial Statements. 7 THE CAMPBELL FUND TRUST STATEMENTS OF CHANGES IN UNITHOLDERS’ CAPITAL (NET ASSET VALUE) For the Three Months Ended March 31, 2015 and 2014 (Unaudited) Unitholders’ Capital Series A - Other Unitholders Series B - Other Unitholders Series W - Other Unitholders Trust Units Amount Units Amount Units Amount Total Amount Three Months Ended March 31, 2015 Balances at December 31, 2014 $ Net income (loss) for the three months ended March 31, 2015 Additions 0 Redemptions Offering costs 0 Balances at March 31, 2015 $ Three Months Ended March 31, 2014 Balances at December 31, 2013 $ Net income (loss) for the three months ended March 31, 2014 Additions Redemptions Offering costs 0 Balances at March 31, 2014 $ Net Asset Value per Other Unitholders’ Unit - Series A March 31, 2015 December 31, 2014 March 31, 2014 December 31, 2013 Net Asset Value per Other Unitholders’ Unit - Series B March 31, 2015 December 31, 2014 March 31, 2014 December 31, 2013 Net Asset Value per Other Unitholders’ Unit - Series W March 31, 2015 December 31, 2014 March 31, 2014 December 31, 2013 See Accompanying Notes to Financial Statements. 8 THE CAMPBELL FUND TRUST FINANCIAL HIGHLIGHTS
